Case 3:17-cv-05839-AET-DEA Document 139 Filed 09/12/19 Page 1 of 36 PageID: 2240



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY

 EDWARD LEO, AS EXECUTOR OF
 THE ESTATE OF DAWN L. LEO,
 CLIFFORD MARCHION, AND
 DONNA MARCHON, on behalf of
 themselves and all others similarly
 situated,

                    Plaintiffs,
                                              Case No.: 3:17-cv-05839-AET-DEA
 v.

 NATIONSTAR MORTGAGE LLC
 OF DELAWARE d/b/a CHAMPION
 MORTGAGE COMPANY; GREAT
 AMERICAN         ASSURANCE
 COMPANY; and WILLIS OF OHIO,
 INC. d/b/a LOAN PROTECTOR
 INSURANCE SERVICES,

                    Defendants.


                                  NOTICE OF APPEAL

       Notice is hereby given that Plaintiffs Edward Leo, as executor of the estate of
 Dawn L. Leo, Clifford Marchion and Donna Marchion, hereby appeal to the U.S.
 Court of Appeals for the Third Circuit from the order signed on August 15, 2019.
 The order has been entered on the docket as evidenced by the attached order and
 opinion. See Exhibit A.
Case 3:17-cv-05839-AET-DEA Document 139 Filed 09/12/19 Page 2 of 36 PageID: 2241



 Respectfully submitted on this 9th day of September, 2019.


  /s/Adam Moskowitz, Esq.                 /s/Kyle R. Tognan, Esq.
  Adam M. Moskowitz, Esq.                 Lawrence E. Bathgate, II, Esq.
  adam@moskowitz-law.com                  N.J. State Bar No. 222621965
  Howard M. Bushman, Esq.                 Kyle R. Tognan, Esq.
  howard@moskowitz-law.com                N.J. State Bar No. 128372014
  Joseph M. Kaye, Esq.                    Federal Identification No. KT0120
  joseph@moskowitz-law.com                BATHGATE, WEGENER & WOLF,
  Adam A. Schwartzbaum                    P.C.
  adams@moskowitz-law.com                 ONE AIRPORT ROAD
  THE MOSKOWITZ LAW FIRM,                 LAKEWOOD, NJ 08701
  PLLC                                    732-363-0666
  2 Alhambra Plaza                        Email: ktognan@bathweg.com
  Suite 601                               Counsel for Plaintiffs
  Coral Gables, FL 33134 Telephone:
  305 740-1423
  Counsel for Plaintiffs

  /s/Joseph G. Sauder, Esq.
  Joseph G. Sauder, Esq.
  N.J. State Bar No. 030791998
  McCune Wright, LLP
  555 Lancaster Ave
  Berwyn, PA 19312
  (610) 200-0580
  Email: jgs@mccunewright.com
  Counsel for Plaintiffs
Case 3:17-cv-05839-AET-DEA Document 139 Filed 09/12/19 Page 3 of 36 PageID: 2242



                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY

 EDWARD LEO, AS EXECUTOR OF
 THE ESTATE OF DAWN L. LEO,
 CLIFFORD MARCHION, AND
 DONNA MARCHON, on behalf of
 themselves and all others similarly
 situated,

                   Plaintiffs,
                                            Case No.: 3:17-cv-05839-AET-DEA
 v.

 NATIONSTAR MORTGAGE LLC
 OF DELAWARE d/b/a CHAMPION
 MORTGAGE COMPANY; GREAT
 AMERICAN         ASSURANCE
 COMPANY; and WILLIS OF OHIO,
 INC. d/b/a LOAN PROTECTOR
 INSURANCE SERVICES,

                   Defendants.


                                 PROOF OF SERVICE

       I hereby certify that I am this day serving true and correct copies of the
 within Notice of Appeal, Order and docket, see Exhibit B, and this Proof of
 Service upon all parties in this case via e-filing and/or regular mail.


 Date: September 9, 2019               By: /s/ Kyle R. Tognan, Esq._______
                                              Kyle R. Tognan, Esq.
Case 3:17-cv-05839-AET-DEA Document 139 Filed 09/12/19 Page 4 of 36 PageID: 2243




                         Exhibit A
Case
Case3:17-cv-05839-AET-DEA
     3:17-cv-05839-AET-DEA Document
                           Document139
                                    138 Filed
                                        Filed09/12/19
                                              08/15/19 Page
                                                       Page51of
                                                              of36
                                                                 1 PageID:
                                                                   PageID:2239
                                                                           2244



 NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

  EDWARD LEO et al.,
                                                            Civ. No. 18-4099
                      Plaintiffs,
                                                            ORDER
  v.

  NATIONSTAR MORTGAGE LLC OF
  DELAWARE et al.,

                      Defendants.

 THOMPSON, U.S.D.J.

        For the reasons stated in this Court’s Opinion on this same day,

        IT IS on this 15th day of August, 2019,

        ORDERED that the Motion to Dismiss brought by Defendant Nationstar Mortgage LLC

 of Delaware (ECF No. 111) is GRANTED; and it is further

        ORDERED that the Amended Motion to Dismiss brought by Defendant Great American

 Assurance Company (ECF No. 112) is GRANTED; and it is further

        ORDERED that the Motion to Dismiss Amended Complaint brought by Defendant Willis

 of Ohio, Inc. (ECF No. 113) is GRANTED; and it is further

        ORDERED that the Amended Complaint (ECF No. 58) is DISMISSED.



                                                             /s/ Anne E. Thompson
                                                             ANNE E. THOMPSON, U.S.D.J.




                                                  1
Case 3:17-cv-05839-AET-DEA Document 139
                                    137 Filed 09/12/19
                                              08/15/19 Page 6
                                                            1 of 36
                                                                 14 PageID: 2245
                                                                            2225



 NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

  EDWARD LEO et al.,
                                                            Civ. No. 18-4099
                      Plaintiffs,
                                                            OPINION
  v.

  NATIONSTAR MORTGAGE LLC OF
  DELAWARE et al.,

                      Defendants.

 THOMPSON, U.S.D.J.

                                       INTRODUCTION

        This matter comes before the Court upon three Motions to Dismiss brought by

 Defendants Nationstar Mortgage LLC of Delaware d/b/a Champion Mortgage Company

 (“Nationstar”) (ECF No. 111); Great American Assurance Company (“Great American”) (ECF

 No. 112), and Willis of Ohio, Inc. d/b/a Loan Protector Insurance Services (“Willis”)

 (collectively, “Defendants”) (ECF No. 113). Plaintiffs Edward Leo, on behalf of the Estate of

 Dawn L. Leo, and Clifford J. Marchion and Donna Marchion, on behalf of themselves and all

 others similarly situated, (collectively, “Plaintiffs”) oppose. (ECF No. 117.) The Court has

 decided the Motions based on the parties’ written submissions and without oral argument,

 pursuant to Local Civil Rule 78.1(b). For the reasons stated herein, the Motions are granted.

                                        BACKGROUND

 I.     Plaintiffs’ Force-Placed Insurance Policies

        Plaintiffs Leo and Marchion, two different homeowners, each took out reverse mortgages

 on their real properties located in New Jersey and North Carolina, respectively. (Am. Compl. ¶¶
                                                 1
Case 3:17-cv-05839-AET-DEA Document 139
                                    137 Filed 09/12/19
                                              08/15/19 Page 7
                                                            2 of 36
                                                                 14 PageID: 2246
                                                                            2226



 1–2, ECF No. 58.) Defendant Nationstar, a lender, serviced these reverse mortgages, as

 memorialized in mortgage agreements. (Id. ¶¶ 3, 31.) Both mortgage agreements required

 Plaintiffs to maintain hazard insurance coverage. (See id. ¶¶ 31, 55, 67.) If Plaintiffs failed to

 maintain adequate hazard insurance, the mortgage agreements permitted Defendant Nationstar to

 purchase insurance for Plaintiffs and then charge Plaintiffs for the cost of that insurance—also

 known as “force-placed” or “lender-placed” insurance. (See id. ¶¶ 55, 67 (providing that

 Defendant Nationstar may “do and pay whatever is necessary to protect the value of the Property

 and [Defendant Nationstar]’s rights in the Property, including payment of . . . hazard insurance,”

 and that “[Defendant Nationstar] shall advance and charge to [Plaintiffs] all amounts due to the

 Secretary for the Mortgage Insurance Premium”).)

        Both Plaintiffs Leo and Marchion’s hazard insurance policies lapsed sometime in 2014 or

 2015. (Id. ¶¶ 58–60, 68–70.) Shortly afterwards, Defendant Nationstar sent multiple letters to

 Plaintiffs warning them that if they did not obtain hazard insurance, Defendant Nationstar “may

 purchase insurance, at your expense, to protect [Defendant Nationstar’s] interest in the property

 . . . [and] the cost of any insurance [that Defendant Nationstar] purchase[s] will be added to your

 loan balance.” (See id. ¶ 68.) A second round of letters was sent about a month later, warning

 that Plaintiffs would “be billed for the cost of any insurance [Defendant Nationstar]

 purchase[s]”; the letters also provided the cost that would be billed. (See id. ¶ 69.)

        After these warning letters, Defendant Willis, acting as a broker for Defendant

 Nationstar, obtained hazard insurance policies from Defendant Great American; Plaintiffs were

 charged for the cost. (See id. ¶¶ 34–35.) Plaintiffs, and the putative class, do not allege that

 Defendant Nationstar purchases an individual policy each time a borrower allows his hazard

 insurance to lapse. (See id. ¶ 39.) Plaintiffs instead contend that
                                                   2
Case 3:17-cv-05839-AET-DEA Document 139
                                    137 Filed 09/12/19
                                              08/15/19 Page 8
                                                            3 of 36
                                                                 14 PageID: 2247
                                                                            2227



        [Defendant Nationstar] purchases a master insurance policy from [Defendant]
        Great American that covers the entire [Defendant Nationstar] portfolio of
        mortgage loans. In exchange, [Defendant] Great American is given the exclusive
        right to force insurance on property securing a loan within the portfolio when the
        borrower’s insurance lapses or the lender determines the borrower’s existing
        insurance is inadequate. . . . Once a lapse is identified . . . . [i]n reality . . . the
        master policy is already in place and [Defendant Nationstar] does not purchase a
        new policy on the individual borrower’s behalf. Rather, a certificate of insurance
        from the master policy is automatically issued by [Defendant] Great American or
        [Defendant Willis]. . . . Once a certificate is issued pursuant to the pre-existing
        master policy, coverage is forced on the property and [Defendant Nationstar]
        charges the borrower an amount it attributes to the “cost” of the [Defendant]
        Great American force-placed insurance . . . .

 (Id. ¶¶ 34–40.) Defendant Nationstar sent letters to Plaintiffs informing them of such at the time

 of purchase. (See id. ¶¶ 60, 70.)

        Defendant Great American, the insurer, paid Defendant Nationstar a commission fee for

 each new certificate of insurance issued. (Id. ¶¶ 41–43.) Plaintiffs allege that this payment

 functioned as a “kickback” insofar as the “payment is not compensation for work performed; it is

 an effective rebate on the premium amount owed by [Defendant Nationstar], reducing the

 [overall] cost of coverage that [Defendant Nationstar] pays to [Defendant] Great American” for

 the force-placed insurance policy. (Id.) Plaintiffs contend that the full cost of servicing these

 policies, including the commission payments, “is added into the force-placed amounts which are

 then passed on to the borrower,” thus inflating the cost that the borrower must pay for the policy.

 (Id. ¶¶ 47–49.) State regulators in New Jersey and North Carolina approved these insurance

 rates beforehand, as required by law. (See N.J. Ins. Docs., Ex. C, ECF No. 112-5; N.C. Ins.

 Docs., Ex. D, ECF No. 112-6.)

 II.    Procedural History

        Plaintiffs filed the Complaint on August 7, 2017 (ECF No. 1) and the Amended

 Complaint on January 19, 2018 (ECF No. 58). Plaintiffs allege ten counts against various
                                                   3
Case 3:17-cv-05839-AET-DEA Document 139
                                    137 Filed 09/12/19
                                              08/15/19 Page 9
                                                            4 of 36
                                                                 14 PageID: 2248
                                                                            2228



 combinations of Defendants: (1) breach of contract against Defendant Nationstar (Am. Compl.

 ¶¶ 90–97); (2) breach of the implied covenant of good faith and fair dealing against Defendant

 Nationstar (id. ¶¶ 98–105); (3–5) violations of the New Jersey Consumer Fraud Act (“NJCFA”),

 N.J.S.A. § 56:8-1, against all Defendants (Am. Compl. ¶¶ 106–42); (6) tortious interference with

 a business relationship against Defendants Great American and Willis (id. ¶¶ 143–48); (7) unjust

 enrichment against Defendant Nationstar (id. ¶¶ 149–57); (8) violation of the Truth in Lending

 Act (“TILA”), 15 U.S.C. § 1601, against Defendant Nationstar (Am. Compl. ¶¶ 158–69); and (9–

 10) violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C.

 §§ 1962(c), (d), against all Defendants (Am. Compl. ¶¶ 170–93).

        Defendants initially filed motions to dismiss on February 20, 2018 (ECF Nos. 65, 68–69)

 but, to explore the possibility of settlement, the Court administratively terminated them on June

 1, 2018 (see ECF Nos. 92–94). The parties were not able to settle and instead wanted to wait

 until the Eleventh Circuit ruled on a motion for rehearing en banc in Patel v. Specialized Loan

 Servicing, LLC, 904 F.3d 1314 (11th Cir. 2018), a factually similar force-placed insurance case.

 (See ECF No. 98.) Thus, pending the Eleventh Circuit’s decision, the Court administratively

 terminated the action without prejudice on December 4, 2018. (ECF No. 99.) The Eleventh

 Circuit denied the motion for rehearing en banc on January 17, 2019, Patel v. Specialized Loan

 Servicing, LLC, 2019 U.S. App. LEXIS 1627, at *2 (11th Cir. Jan. 17, 2019), and, shortly

 afterwards, the parties indicated that they wish to move forward with briefing the Motions to

 Dismiss (see ECF Nos. 106–10).

        On February 8, 2019, Defendants refiled their Motions to Dismiss. (ECF Nos. 111–13.)

 Plaintiffs opposed on March 11, 2019 (ECF No. 117), and Defendants replied in late March 2019

 (ECF Nos. 121–22, 124, 128). This action was then reassigned to the Honorable Anne E.
                                                 4
Case
Case3:17-cv-05839-AET-DEA
     3:17-cv-05839-AET-DEA Document
                           Document139
                                    137 Filed
                                        Filed09/12/19
                                              08/15/19 Page
                                                       Page10
                                                            5 of
                                                              of14
                                                                 36PageID:
                                                                   PageID:2229
                                                                           2249



  Thompson on June 25, 2019. (ECF No. 133.) The Motions to Dismiss are currently before the

  Court.

                                         LEGAL STANDARD

           To survive dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure, “a

  complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

  plausible on its face.” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing Ashcroft

  v. Iqbal, 556 U.S. 662, 678 (2009)). When considering a Rule 12(c) motion, a district court

  should conduct a three-part analysis. Cf. Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011).

  “First, the court must ‘take note of the elements a plaintiff must plead to state a claim.’” Id.

  (quoting Iqbal, 556 U.S. at 675). Second, the court must accept as true all well-pleaded factual

  allegations and construe the complaint in the light most favorable to the plaintiff. Fowler v.

  UPMC Shadyside, 578 F.3d 203, 210–11 (3d Cir. 2009); see also Connelly v. Lane Constr.

  Corp., 809 F.3d 780, 786–87 (3d Cir. 2016). However, the court may disregard any conclusory

  legal allegations. Fowler, 578 F.3d at 203. Finally, the court must determine whether the “facts

  are sufficient to show that plaintiff has a ‘plausible claim for relief.’” Id. at 211 (quoting Iqbal,

  556 U.S. at 679). A complaint which does not demonstrate more than a “mere possibility of

  misconduct” must be dismissed. See Gelman v. State Farm Mut. Auto. Ins. Co., 583 F.3d 187,

  190 (3d Cir. 2009) (quoting Iqbal, 556 U.S. at 679).

                                             DISCUSSION

           New Jersey and North Carolina, where the two real properties at issue are located,

  heavily regulate the insurance industry. In New Jersey, “every insurer shall, before using or

  applying any rate to any kind of insurance, file with the commissioner a copy of the rating-

  system upon which such rate is based.” N.J.S.A. § 17:29A-6. The commissioner then reviews
                                                    5
Case
Case3:17-cv-05839-AET-DEA
     3:17-cv-05839-AET-DEA Document
                           Document139
                                    137 Filed
                                        Filed09/12/19
                                              08/15/19 Page
                                                       Page11
                                                            6 of
                                                              of14
                                                                 36PageID:
                                                                   PageID:2230
                                                                           2250



  each proposed rate and determines whether it is “unreasonably high or excessive.” N.J.S.A. §

  17:29A-7. Likewise, in North Carolina, “copies of the rates, loss costs, classification plans,

  rating plans and rating systems” must be filed with the commissioner. N.C. Gen. Stat. § 58-36-

  15(a). The commissioner then reviews each rate to determine whether it is “excessive,

  inadequate or unfairly discriminatory.” N.C. Gen. Stat. §§ 58-36-10(1), 58-36-20(a).

         The filed-rate doctrine holds that any “filed rate,” one approved by the governing

  regulatory agency, “is per se reasonable and unassailable in judicial proceedings brought by

  ratepayers.” McCray v. Fid. Nat’l Title Ins. Co., 682 F.3d 229, 243 n.15 (3d Cir. 2012) (internal

  citation omitted). “[W]here the legislature has conferred power upon an administrative agency to

  determine the reasonableness of a rate, the rate-payer ‘can claim no rate as a legal right that is

  other than the filed rate.” Patel, 904 F.3d at 1321 (internal citation omitted) (en banc). “This

  holds true even ‘where a regulated entity allegedly has defrauded an administrative agency to

  obtain approval of a filed rate’ or where the rate filed with the agency resulted from price-

  fixing.” Id. (internal citation omitted).

         To determine whether a claim implicates the filed-rate doctrine, courts analyze two

  governing principles: (1) nonjusticiability and (2) nondiscrimination. See In re N.J. Title Ins.

  Litig., 683 F.3d 451, 455 (3d Cir. 2012) (“[T]he doctrine is designed to advance . . . (1)

  ‘preventing carriers from engaging in price discrimination as between ratepayers,’ and (2)

  ‘preserving the exclusive role of . . . agencies in approving rates . . . by keeping courts out of the

  rate-making process.’” (quoting Marcus v. AT&T Corp., 138 F.3d 46, 58 (2d Cir. 1998))).

         The “nonjusticiability strand” recognizes that “(1) legislatively appointed
         regulatory bodies have institutional competence to address rate-making issues; (2)
         courts lack the competence to set . . . rates; and (3) the interference of courts in
         the rate-making process would subvert the authority of rate-setting bodies and

                                                    6
Case
Case3:17-cv-05839-AET-DEA
     3:17-cv-05839-AET-DEA Document
                           Document139
                                    137 Filed
                                        Filed09/12/19
                                              08/15/19 Page
                                                       Page12
                                                            7 of
                                                              of14
                                                                 36PageID:
                                                                   PageID:2231
                                                                           2251



          undermine the regulatory regime.” The “nondiscrimination strand” recognizes
          that “victorious plaintiffs would wind up paying less than non-suing ratepayers.”

  Id. (internal citations omitted).

  I.      The Filed-Rate Doctrine Is Recognized in Force-Placed Insurance Claims in both
          Federal and State Common Law

          Because Plaintiffs allege both federal and state claims (see Am. Compl. ¶¶ 90–193

  (alleging claims in breach of contract, breach of implied covenant of good faith, violations of the

  NJCFA, tortious interference, and unjust enrichment, but also violations of the TILA and

  RICO)), the Court must examine the filed-rate doctrine under both federal and state common

  law. For the reasons stated herein, the Court finds that the doctrine may be applied to both of

  Plaintiffs’ federal- and state-law claims.

          A.      Federal Claims

          It should be noted at the outset that “the Third Circuit has not yet decided whether the

  [filed-rate] doctrine bars the [force-placed insurance] claims at issue here.” Francese v. Am.

  Modern Ins. Grp., Inc., 2019 U.S. Dist. LEXIS 64929, at *12 (D.N.J. Apr. 16, 2019). Plaintiff,

  however, argues that Alston v. Countrywide Financial Corp., 585 F.3d 753 (3d Cir. 2009),

  prevents the application of the filed-rate doctrine to their claims.

          Although Alston implicates the filed-rate doctrine in the insurance context, Plaintiffs

  overstate the applicability of Alston in the instant action. In Alston, the plaintiffs sought to

  recover statutory treble damages pursuant to Section 8(d)(2) of the Real Estate Settlement

  Procedures Act of 1974 (“RESPA”), 12 U.S.C. § 2607(d)(2). Alston, 585 F.3d at 755. The

  plaintiffs alleged that their private mortgage insurance premiums—not force-placed insurance

  premiums—were channeled into an unlawful “captive reinsurance arrangement” by their

  mortgage lender. Id. The “overriding question” before the court was not whether the filed-rate
                                                    7
Case
Case3:17-cv-05839-AET-DEA
     3:17-cv-05839-AET-DEA Document
                           Document139
                                    137 Filed
                                        Filed09/12/19
                                              08/15/19 Page
                                                       Page13
                                                            8 of
                                                              of14
                                                                 36PageID:
                                                                   PageID:2232
                                                                           2252



  doctrine barred the plaintiffs’ claims, but rather “whether Congress intended to create a private

  right of action for a consumer who alleges a violation of RESPA section 8 in connection with his

  or her settlement.” Id. at 758. Only after the court answered in the affirmative did it, admittedly,

  “briefly address” the filed-rate doctrine, specifically focusing on Congress’s intent in passing

  RESPA. See id. at 763–65 (“[I]f we were to find that the filed rate doctrine bars plaintiffs’

  claims, we would effectively be excluding [private mortgage insurance] from the reach of

  RESPA, a result plainly unintended by Congress.”). Finding that the filed-rate doctrine was not

  applicable to the particular alleged scheme, the court’s underlying rationale appeared to be

  tailored, and thus limited, to the contextual contours of RESPA. See id. at 764 (outlining four

  reasons why the doctrine did not apply to RESPA claims, such as “the purpose of RESPA” and

  the fact that “the measure of [statutory treble] damages is three times the price of [private

  mortgage insurance] . . . so there is no need to parse or second guess rates”). The court even

  cautioned that “[p]laintiffs may not sue under the veil of RESPA if they simply think that the

  price they paid for their settlement services was unfair,” a suit presumably barred by the filed-

  rate doctrine. See id. (quoting Kay v. Wells Fargo & Co., 247 F.R.D. 572, 576 (N.D. Cal.

  2007)).

            Some courts in this District have concluded that the filed-rate doctrine does not bar force-

  placed insurance claims, 1 but this Court found that the only two courts of appeals that have



  1
    See Gallo v. PHH Mortg. Corp., 916 F. Supp. 2d 537, 543–49 (D.N.J. 2012) (relying on Alston
  and denying motion to dismiss based on filed-rate doctrine); see also Burroughs v. PHH Mortg.
  Corp., 2016 U.S. Dist. LEXIS 47475, at *7–10 (D.N.J. Apr. 7, 2016) (same); Santos v.
  Carrington Mortg. Servs., LLC, 2015 U.S. Dist. LEXIS 89285, at *6–10 (D.N.J. July 8, 2015)
  (declining to apply filed-rate doctrine because, in part, plaintiff challenged defendant’s conduct,
  not the reasonableness or propriety of the rate itself); DiGiacomo v. Statebridge Co., LLC, 2015
  U.S. Dist. LEXIS 82496, at *15–21 (D.N.J. June 25, 2015) (denying motion to dismiss).
                                                    8
Case
Case3:17-cv-05839-AET-DEA
     3:17-cv-05839-AET-DEA Document
                           Document139
                                    137 Filed
                                        Filed09/12/19
                                              08/15/19 Page
                                                       Page14
                                                            9 of
                                                              of14
                                                                 36PageID:
                                                                   PageID:2233
                                                                           2253



  directly addressed this precise question have found that it does bar these claims. See Patel, 904

  F.3d at 1316 (affirming dismissal of force-placed insurance claims because plaintiffs alleged

  “textbook examples of the sort of claims that we have previously held are barred by the

  nonjusticiability principle” of the filed-rate doctrine); Rothstein v. Balboa Ins. Co., 794 F.3d 256,

  261 (2d Cir. 2015) (concluding that claims are barred, pursuant to the filed-rate doctrine, by both

  nonjusticiability and nondiscrimination principles). Patel, the more recent of the two, not only

  addressed nearly identical causes of action as Plaintiffs allege here, 2 but the court specifically

  distinguished Alston:

         While it is true that the Third Circuit [in Alston] stated that it is “absolutely clear
         that the filed rate doctrine simply does not apply here[,]” immediately preceding
         that statement, it said, “[i]t goes without saying that if we were to find that the
         filed rate doctrine bars plaintiffs’ claims, we would effectively be excluding
         [private mortgage insurance] from the reach of RESPA, a result plainly
         unintended by Congress.” Given that the filed-rate doctrine rests upon the
         principle that “[w]here the legislature has conferred power upon an administrative
         agency to determine the reasonableness of a rate, the rate-payer ‘can claim no rate
         as a legal right that is other than the filed rate[,]’” Alston seems to be making the
         rather unremarkable point that the reach of the filed-rate doctrine can be
         circumscribed by legislation that confers to individuals a private right of action.
         Since nothing akin to RESPA’s remedial provision exists here, Alston is not on
         point.

  Patel, 904 F.3d at 1327 n.8 (internal citations omitted). And the only court in this District to

  address this issue after Patel has agreed with Patel’s analysis. See Francese, 2019 U.S. Dist.

  LEXIS 64929, at *1 (concluding that Alston is “inapposite” because it “discussed neither the

  nonjusticiability [n]or nondiscrimination principles” and thus dismissing force-placed insurance




  2
   In Patel, the plaintiffs alleged breach of contract and implied covenant of good faith and fair
  dealing; tortious interference; unjust enrichment; and violations of TILA, RICO, and the Florida
  Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201. Patel, 904 F.3d at 1317.
                                                    9
Case 3:17-cv-05839-AET-DEA Document 139
                                    137 Filed 09/12/19
                                              08/15/19 Page 15
                                                            10 of 36
                                                                  14 PageID: 2254
                                                                             2234



  claims because plaintiffs “implicat[ed] both the . . . principles”). 3 Therefore, the filed-rate

  doctrine is recognized in force-placed insurance claims in federal common law and thus may be

  applicable to Plaintiffs’ federal claims.

         B.      State Claims

         The filed-rate doctrine is also recognized in New Jersey and North Carolina state courts.

  “It is well established that the filed rate doctrine can serve as a defense against both federal and

  state action.” See N.J. Title Ins., 683 F.3d at 459 n.3 (citing Am. Tel. & Tel. Co. v. Centraloffice

  Tel., 524 U.S. 214, 228 (1998)), 459–61 (noting that “state law does not preclude the doctrine’s

  application to [plaintff’s] New Jersey Antitrust Act claim”). “Federal courts that decide state law

  claims are required to apply the substantive law of the state whose laws govern the action.” Id.

  at 459 (quoting Parkway Garage, Inc. v. City of Phila., 5 F.3d 685, 701 (3d Cir. 1993)); see also

  Erie Railroad Co. v. Tompkins, 304 U.S. 64, 78–80 (1938). New Jersey and North Carolina both

  recognize the filed-rate doctrine, see Weinberg v. Sprint Corp., 801 A.2d 281, 285–87 (N.J.

  2002) (discussing applicability of filed-rate doctrine); N.C. Steel v. Nat’l Council on Comp. Ins.,

  496 S.E.2d 369, 372–74 (1998) (adopting filed-rate doctrine), but the two states have neither

  rejected nor adopted its applicability in force-placed insurance claims. Therefore, the Court

  incorporates the justifications expounded above, see supra Section I.A, and applies them to

  Plaintiffs’ state-law claims.

  II.    The Filed-Rate Doctrine Bars All Claims in the Amended Complaint

         Plaintiffs’ allegations implicate both the nonjusticiable and nondiscrimination principles,


  3
    As in Patel, the plaintiffs in Francese alleged nearly identical causes of action: breach of
  contract and implied covenant of good faith and fair dealing; tortious interference; and violations
  of TILA, RICO and the NJCFA. See Francese, 2019 U.S. Dist. LEXIS 64929, at *7–8 (listing
  claims).
                                                    10
Case 3:17-cv-05839-AET-DEA Document 139
                                    137 Filed 09/12/19
                                              08/15/19 Page 16
                                                            11 of 36
                                                                  14 PageID: 2255
                                                                             2235



  thus warranting dismissal. 4 First, although Plaintiffs allege that they do not challenge Defendant

  Great American’s rates for their force-placed insurance policies (see Am. Compl. ¶¶ 8, 52), the

  entirety of their allegations, taken together, belie this assertion. Plaintiffs essentially challenge

  the reasonableness of Defendant Great American’s filed rates, arguing that the insurance

  premiums were “exorbitant,” “unreasonably inflated,” and “unreasonably high.” (See, e.g., Am.

  Compl. ¶¶ 32 (alleging that Defendants “manipulate[d] the force-placed insurance market and

  artificially inflate[d] the charges”), 116 (contending that Defendants “carried exorbitant

  premiums”), 148 (characterizing conduct as “being charged bad faith, exorbitant, and illegal

  charges”), 152 (“[Defendant Nationstar] had the incentive to seek out unreasonably inflated

  prices for the force-placed insurance and charge the inflated amounts to borrowers.”), 187

  (challenging “unreasonably high force-placed insurance premiums”).) They also accuse

  Defendants of “manipulating the force-placed insurance market” and receiving “kickbacks . . .

  disguised as unearned ‘commissions.’” (See, e.g., id. ¶¶ 6–8, 13, 32, 52, 94, 164.) Similar

  allegations were advanced in other cases that have been dismissed pursuant to the filed-rate

  doctrine. See Patel, 904 F.3d at 1325–26 (finding that plaintiffs “repeatedly stat[ed] that they

  [were] challenging [defendant’s] premiums” through phrases like “artificially inflated

  premiums,” “unreasonably high force-placed insurance premiums,” and “price manipulation”);

  Francese, 2019 U.S. Dist. LEXIS 64929, at *10–11 (barring claims because “the complaint

  [was] replete with allegations challenging the reasonableness of the LPI premiums charged,”

  such as “manipulat[ing] the [LPI] market and inflat[ing] the amounts charged to [p]laintiff,”



  4
    Defendants need only succeed on one of these principles to warrant dismissal. See McCray,
  682 F.3d at 242 (explaining that “the doctrine applies ‘whenever either the nondiscrimination or
  the nonjusticiability strand . . . is implicated’” (quoting Marcus, 138 F.3d at 59)).
                                                      11
Case 3:17-cv-05839-AET-DEA Document 139
                                    137 Filed 09/12/19
                                              08/15/19 Page 17
                                                            12 of 36
                                                                  14 PageID: 2256
                                                                             2236



  receiving “unearned commissions,” and charging “excess of the actual cost” and “high

  premiums”). “[U]nder the nonjusticiability principle, it is squarely for the regulators to say what

  should or should not be included in a filed rate” as “whether insurer-provided services should

  have been reflected in the calculation of [the force-placed insurance premium] is not for us to

  say.” Rothstein, 794 F.3d at 262; see also N.J. Title Ins., 683 F.3d at 457 (noting that “federal

  courts are ill-equipped to engage in the rate making process”).

          Plaintiffs, however, argue that the inherent nature of force-placed insurance, being an “A-

  to-B-to-C” transaction, is determinative. (See Pls.’ Br. at 16, 32–34.) They contend that the

  filed-rate doctrine prevents only a suit challenging the A-to-B portion of the transaction—the

  lender purchasing a policy from the insurer—as that is the only rate approved by state regulators.

  Plaintiffs instead, they insist, challenge only the B-to-C portion—the lender charging the

  borrower for the policy that the lender purchased from the insurer.

          But Plaintiffs ignore their allegations advanced in the Amended Complaint. Although

  they allege that “[o]nce a lapse [in coverage] is identified . . . . the master policy is already in

  place and [Defendant Nationstar] does not purchase a new policy on the individual borrower’s

  behalf,” suggesting that this is the only actual filed rate, they also allege that Defendant Great

  American then issues a “certificate of insurance from the master policy” which “charges the

  borrower an amount it attributes to the ‘cost’ of the [Defendant] Great American force-placed

  insurance.” (Am. Compl. ¶¶ 35, 38.) The cost charged to the borrower for the certificate of

  insurance is presumably subsumed within the cost charged to the lender for the master policy,

  which state regulators approved. Cf. N.J. Title Ins., 683 F.3d at 456 (“The Supreme Court has

  indicated that the doctrine applies whenever rates are properly filed with a regulating agency.”).

  Submissions to the state regulators even outline the contours of this relationship. (See N.J. Ins.
                                                     12
Case 3:17-cv-05839-AET-DEA Document 139
                                    137 Filed 09/12/19
                                              08/15/19 Page 18
                                                            13 of 36
                                                                  14 PageID: 2257
                                                                             2237



  Docs. at 13–19, 22–32; N.C. Ins. Docs. at 12–22, 63–69.) “The distinction between an ‘A-to-B’

  transaction and an ‘A-to-B-to-C’ transaction is especially immaterial in the [force-placed

  insurance] context” as “[t]he principles of nonjusticiability and nondiscrimination have

  undiminished force even when the rate has passed through an intermediary.” Rothstein, 794 F.3d

  at 264–65; see also Patel, 904 F.3d at 1322 (“[W]e need not debate whether the FPI transaction

  consists of two, separate transactions . . . or a single ‘A-to-B-to-C’ transaction, where the

  [lenders] are merely a conduit between the insurers and the borrowers.”). Simply put, Plaintiffs

  do not allege facts sufficient to infer that the cost charged to Plaintiffs was actually more than the

  cost of their share of the master policy; they instead protest that the cost of their share was

  simply high—a reality about which Defendants were warned shortly after their insurance policies

  lapsed. (See, e.g., Letter to Pls. Clifford & Donna Marchion (Nov. 6, 2015), ECF No. 69-13

  (cautioning that “[t]here are several disadvantages to you if we purchase insurance on your

  property,” such as that “[t]he cost of any insurance we purchase . . . is typically more expensive

  then a policy you can obtain from your agent”).) 5

         Second, Plaintiffs’ allegations also implicate the nondiscrimination principle of the filed-

  rate doctrine. Plaintiffs seem to bootstrap their nondiscrimination argument to their

  nonjusticiability argument insofar as they restate the same underlying rationale for denying the

  instant Motions. (See Pls.’ Br. at 36 (“The[] resolution [of Plaintiffs’ claims] will not result in


  5
    Defendant Great American cites to this letter in its opening brief, referencing an exhibit from a
  previous motion to dismiss. (See Def. Great Am.’s Br. at 5 n.4, ECF No. 112-1.) Although
  courts are typically constrained to the four corners of a complaint at this stage, courts may also
  consider materials that are “integral to or explicitly relied upon in the complaint.” In re Asbestos
  Prods. Liab. Litig., 822 F.3d 125, 133 & n.7 (3d Cir. 2016) (emphasis in original) (quoting In re
  Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997)). Because Plaintiffs
  identify and quote portions of this precise letter in the Amended Complaint (see Am. Compl. ¶
  68), the Court may review it for purposes of these Motions.
                                                    13
Case 3:17-cv-05839-AET-DEA Document 139
                                    137 Filed 09/12/19
                                              08/15/19 Page 19
                                                            14 of 36
                                                                  14 PageID: 2258
                                                                             2238



  [Defendant Nationstar] paying a lower rate than other similarly situated lenders because the

  master policy’s commercial rates are not implicated.” (emphasis in original)).) But Plaintiffs,

  were they successful in this litigation, would pay less than other borrowers subject to force-

  placed insurance policies. Cf. Rothstein, 794 F.3d at 236 (“While non-suing borrowers serviced

  by [the lender] would be billed at the filed [force-placed] rates, [p]laintiffs would enjoy the

  discount that [the insurer] allegedly provided to [the lender]”). Plaintiffs simply pay lip service

  to the contention that they “do not challenge [Defendant Nationstar]’s contractual right to obtain

  force-placed insurance” (Am. Compl. ¶¶ 8, 52). “[Plaintiffs] cannot use litigation as a means to

  obtain preferential rates.” Francese, 2019 U.S. Dist. LEXIS 64929, at *12. “[C]hallenges to

  filed rates are barred if allowing individual ratepayers to attack the filed rate would undermine

  the . . . scheme of uniform rate regulation.” Rothstein, 794 F.3d at 263 (internal quotation marks

  and citation omitted). Accordingly, because Plaintiffs’ allegations implicate both the

  nonjusticiability and nondiscrimination principles of the filed-rate doctrine, their claims are

  barred.

                                            CONCLUSION

            For the foregoing reasons, Defendants’ Motions to Dismiss are granted. An appropriate

  Order will follow.


  Date: August 15, 2019                                         /s/ Anne E. Thompson
                                                                ANNE E. THOMPSON, U.S.D.J.




                                                   14
Case 3:17-cv-05839-AET-DEA Document 139 Filed 09/12/19 Page 20 of 36 PageID: 2259




                          Exhibit B
9/9/2019Case    3:17-cv-05839-AET-DEA CM/ECF LIVE - U.S.
                                       Document       139District Court for
                                                               Filed        the District ofPage
                                                                        09/12/19           New Jersey
                                                                                                 21 of 36 PageID: 2260
                                                                                                                   CLOSED

                                               U.S. District Court
                                   District of New Jersey [LIVE] (Trenton)
                            CIVIL DOCKET FOR CASE #: 3:17-cv-05839-AET-DEA


 LEO et al v. NATIONSTAR MORTGAGE LLC et al                                          Date Filed: 08/07/2017
 Assigned to: Judge Anne E. Thompson                                                 Date Terminated: 08/15/2019
 Referred to: Magistrate Judge Douglas E. Arpert                                     Jury Demand: Plaintiff
 Related Case: 3:16-cv-09245-BRM-DEA                                                 Nature of Suit: 190 Contract: Other
 Cause: 18:1962 Racketeering (RICO) Act                                              Jurisdiction: Federal Question
 Plaintiff
 EDWARD LEO                                                              represented by KYLE R. TOGNAN
 as executor of the Estate of Dawn L. Leo                                               BATHGATE, WEGENER & WOLF, P.C.
                                                                                        ONE AIRPORT ROAD
                                                                                        LAKEWOOD, NJ 08701
                                                                                        732-363-0666
                                                                                        Email: ktognan@bathweg.com
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                     JOSEPH G. SAUDER
                                                                                     McCune Wright, LLP
                                                                                     555 Lancaster Ave
                                                                                     Berwyn, PA 19312
                                                                                     (610) 200-0580
                                                                                     Email: jgs@sstriallawyers.com
                                                                                     ATTORNEY TO BE NOTICED

                                                                                     CHRISTOPHER BRENDAN HEALY
                                                                                     BATHGATE WEGENER & WOLF PC
                                                                                     ONE AIRPORT ROAD
                                                                                     LAKEWOOD, NJ 08701
                                                                                     732-363-0666
                                                                                     Email: chealy@bathweg.com
                                                                                     TERMINATED: 03/27/2018
                                                                                     ATTORNEY TO BE NOTICED
 Plaintiff
 CLIFFORD J MARCHION                                                     represented by KYLE R. TOGNAN
                                                                                        (See above for address)
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                     JOSEPH G. SAUDER
                                                                                     (See above for address)
                                                                                     ATTORNEY TO BE NOTICED

                                                                                     CHRISTOPHER BRENDAN HEALY
                                                                                     (See above for address)

https://ecf.njd.uscourts.gov/cgi-bin/DktRpt.pl?626253618170538-L_1_0-1                                                     1/16
9/9/2019Case    3:17-cv-05839-AET-DEA CM/ECF LIVE - U.S.
                                       Document       139District Court for
                                                               Filed        the District ofPage
                                                                        09/12/19           New Jersey
                                                                                                 22 of 36 PageID: 2261
                                                                              TERMINATED: 03/27/2018
                                                                              ATTORNEY TO BE NOTICED
 Plaintiff
 DONNA MARCHION                                                          represented by KYLE R. TOGNAN
 on behalf of themselves and all others                                                 (See above for address)
 similarly situated.                                                                    LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                       JOSEPH G. SAUDER
                                                                                       (See above for address)
                                                                                       ATTORNEY TO BE NOTICED

                                                                                       CHRISTOPHER BRENDAN HEALY
                                                                                       (See above for address)
                                                                                       TERMINATED: 03/27/2018
                                                                                       ATTORNEY TO BE NOTICED


 V.
 Defendant
 NATIONSTAR MORTGAGE LLC OF                                              represented by MATTHEW TRAVIS EYET
 DELAWARE                                                                               SANDELANDS EYET LLP
 doing business as                                                                      1545 U.S. HIGHWAY 206
 CHAMPION MORTGAGE COMPANY                                                              SUITE 304
                                                                                        BEDMINSTER, NJ 07921
                                                                                        908-470-1200
                                                                                        Email: meyet@sandelandslaw.com
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

 Defendant
 GREAT AMERICAN ASSURANCE                                                represented by KEVIN M. HAAS
 COMPANY                                                                                CLYDE & CO US LLP
                                                                                        200 CAMPUS DRIVE
                                                                                        SUITE 300
                                                                                        FLORHAM PARK, NJ 07932
                                                                                        973 210-6700
                                                                                        Fax: 973 210-6701
                                                                                        Email: kevin.haas@clydeco.us
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                       JOSEPH F FALGIANI
                                                                                       BECKER LLC
                                                                                       354 EISENHOWER PARKWAY
                                                                                       SUITE 1500
                                                                                       LIVINGSTON, NJ 07039
                                                                                       973-251-8996
                                                                                       Fax: 973-422-9122
                                                                                       Email: jfalgiani@becker.legal
                                                                                       TERMINATED: 01/09/2018
                                                                                       ATTORNEY TO BE NOTICED
https://ecf.njd.uscourts.gov/cgi-bin/DktRpt.pl?626253618170538-L_1_0-1                                                   2/16
9/9/2019Case    3:17-cv-05839-AET-DEA CM/ECF LIVE - U.S.
                                       Document       139District Court for
                                                               Filed        the District ofPage
                                                                        09/12/19           New Jersey
                                                                                                 23 of 36 PageID: 2262
 Defendant
 WILLIS OF OHIO, INC.                                                    represented by EDWARD J. FANNING , JR.
 doing business as                                                                      MCCARTER & ENGLISH, LLP
 LOAN PROTECTOR INSURANCE                                                               FOUR GATEWAY CENTER
 SERVICES                                                                               100 MULBERRY STREET
                                                                                        PO BOX 652
                                                                                        NEWARK, NJ 07101-0652
                                                                                        (973) 622-4444
                                                                                        Email: efanning@mccarter.com
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                      GREGORY JOSEPH HINDY
                                                                                      MCCARTER & ENGLISH, LLP
                                                                                      FOUR GATEWAY CENTER
                                                                                      100 MULBERRY STREET
                                                                                      NEWARK, NJ 07102
                                                                                      (973) 622-4444
                                                                                      Email: ghindy@mccarter.com
                                                                                      LEAD ATTORNEY
                                                                                      ATTORNEY TO BE NOTICED

                                                                                      ROBERT A. MINTZ
                                                                                      MCCARTER & ENGLISH, LLP
                                                                                      FOUR GATEWAY CENTER
                                                                                      100 MULBERRY STREET
                                                                                      NEWARK, NJ 07101-0652
                                                                                      (973) 622-4444
                                                                                      Email: rmintz@mccarter.com
                                                                                      LEAD ATTORNEY
                                                                                      ATTORNEY TO BE NOTICED

                                                                                      SCOTT M. WEINGART
                                                                                      MCCARTER & ENGLISH, LLP
                                                                                      4 GATEWAY CENTER
                                                                                      100 MULBERRY ST.
                                                                                      NEWARK, NJ 07102
                                                                                      973-849-4005
                                                                                      Email: sweingart@mccarter.com
                                                                                      ATTORNEY TO BE NOTICED

 Defendant
 CHAMPION MORTGAGE COMPANY


  Date Filed             #     Docket Text
  08/07/2017               1 COMPLAINT against All Defendants ( Filing and Admin fee $ 400 receipt number
                             0312-8011453) with JURY DEMAND, filed by EDWARD LEO, DONNA MARCHION,
                             CLIFFORD J MARCHION. (Attachments: # 1 Exhibit Executor Short Cert., # 2 Exhibit
                             Leo Mortgage, # 3 Exhibit Marchion Mortgage)(HEALY, CHRISTOPHER) (Entered:
                             08/07/2017)
  08/07/2017               2 Exhibit to 1 Complaint, by EDWARD LEO, CLIFFORD J MARCHION, DONNA
https://ecf.njd.uscourts.gov/cgi-bin/DktRpt.pl?626253618170538-L_1_0-1                                                   3/16
9/9/2019Case    3:17-cv-05839-AET-DEA CM/ECF LIVE - U.S.
                                       Document       139District Court for
                                                               Filed        the District ofPage
                                                                        09/12/19           New Jersey
                                                                                                 24 of 36 PageID: 2263
                          MARCHION. (HEALY, CHRISTOPHER) (Entered: 08/07/2017)
  08/07/2017                   Judge Renee Marie Bumb and Magistrate Judge Karen M. Williams added. (dd, )
                               (Entered: 08/08/2017)
  08/08/2017               3 SUMMONS ISSUED as to GREAT AMERICAN ASSURANCE COMPANY,
                             NATIONSTAR MORTGAGE LLC OF DELAWARE, WILLIS OF OHIO, INC. Attached
                             is the official court Summons, please fill out Defendant and Plaintiffs attorney
                             information and serve. Issued By *JAIME KASSELMAN* (jbk, ) (Entered: 08/08/2017)
  08/08/2017                   Notice of Judicial Preferences. Click here for the Judge's Individual Procedure
                               Requirements. (jbk, ) (Entered: 08/08/2017)
  08/08/2017                   CLERK'S QUALITY CONTROL MESSAGE - The case you electronically filed has
                               been processed, however, the following deficiencies were found: Cause of
                               Action,Jurisdiction,Nature of Suit,Party Information, In the future when choosing parties
                               please choose each party individually. Do not select all plaintiffs or all defendant . The
                               Clerk's Office has made the appropriate changes. Please refer to the Attorney Case
                               Opening Guide for processing electronically filed cases. (jbk, ) (Entered: 08/08/2017)
  08/08/2017               4 TEXT ORDER REALLOCATING AND REASSIGNING CASE. Case Number 1:17-cv-
                             5839. Case reallocated to Trenton and reassigned to Judge Brian R. Martinotti and
                             Magistrate Judge Douglas E. Arpert for all further proceedings. Judge Renee Marie
                             Bumb, Magistrate Judge Karen M. Williams no longer assigned to case. So Ordered by
                             Chief Judge Jose L. Linares on 8/8/2017. (jjc) (Entered: 08/08/2017)
  08/17/2017               5 NOTICE of Appearance by JOSEPH G. SAUDER on behalf of EDWARD LEO,
                             CLIFFORD J MARCHION, DONNA MARCHION (SAUDER, JOSEPH) (Entered:
                             08/17/2017)
  09/11/2017               6 SUMMONS Returned Executed by EDWARD LEO, DONNA MARCHION,
                             CLIFFORD J MARCHION. WILLIS OF OHIO, INC. served on 9/5/2017, answer due
                             9/26/2017. (HEALY, CHRISTOPHER) (Entered: 09/11/2017)
  09/11/2017               7 SUMMONS Returned Executed by EDWARD LEO, DONNA MARCHION,
                             CLIFFORD J MARCHION. NATIONSTAR MORTGAGE LLC OF DELAWARE served
                             on 9/5/2017, answer due 9/26/2017. (HEALY, CHRISTOPHER) (Entered: 09/11/2017)
  09/11/2017               8 Corporate Disclosure Statement by GREAT AMERICAN ASSURANCE COMPANY
                             identifying Great American Insurance Company as Corporate Parent.. (TOWEY,
                             ROBERT) (Entered: 09/11/2017)
  09/11/2017               9 STIPULATION AND CONSENT ORDER by GREAT AMERICAN ASSURANCE
                             COMPANY. (TOWEY, ROBERT) (Entered: 09/11/2017)
  09/12/2017             10 STIPULATION AND CONSENT ORDER that Great American Assurance Company
                            shall have until 10/23/2017 to answer or otherwise plead. Signed by Magistrate Judge
                            Douglas E. Arpert on 9/12/2017. (mps) (Entered: 09/12/2017)
  09/13/2017             11 NOTICE of Appearance by MATTHEW TRAVIS EYET on behalf of NATIONSTAR
                            MORTGAGE LLC OF DELAWARE (Attachments: # 1 Certificate of Service)(EYET,
                            MATTHEW) (Entered: 09/13/2017)
  09/13/2017             12 Corporate Disclosure Statement by NATIONSTAR MORTGAGE LLC OF DELAWARE
                            identifying Nationstar Mortgage Holdings, Inc. as Corporate Parent.. (EYET,
                            MATTHEW) (Entered: 09/13/2017)
  09/13/2017             13 APPLICATION/PETITION for Extension of Time Pursuant to Local Civil Rule 6.1(b)
                            for by NATIONSTAR MORTGAGE LLC OF DELAWARE. (Attachments: # 1 Text of

https://ecf.njd.uscourts.gov/cgi-bin/DktRpt.pl?626253618170538-L_1_0-1                                                   4/16
9/9/2019Case    3:17-cv-05839-AET-DEA CM/ECF    LIVE - U.S.
                                           Document      139District Court for
                                                                  Filed        the District ofPage
                                                                           09/12/19           New Jersey
                                                                                                    25 of 36 PageID: 2264
                          Proposed Order, # 2 Certificate of Service)(EYET, MATTHEW) (Entered: 09/13/2017)
  09/13/2017                   CLERK'S QUALITY CONTROL MESSAGE - The 13 Application for Clerk's Extension
                               filed by Matthew Eyet, Esq. on 9/13/2017 was submitted incorrectly as an
                               Application/Petition. PLEASE RESUBMIT using the event Application for Clerk Order
                               to Ext Answer/Proposed Order found under Other Filings, Other Documents. This
                               submission will remain on the docket unless otherwise ordered by the court. (mps)
                               (Entered: 09/13/2017)
  09/13/2017             14 Application and Proposed Order for Clerk's Order to extend time to answer as to
                            Nationstar Mortgage LLC of Delaware d/b/a Champion Mortgage Company..
                            (Attachments: # 1 Text of Proposed Order, # 2 Certificate of Service)(EYET,
                            MATTHEW) (Entered: 09/13/2017)
  09/14/2017                   Clerk`s Text Order - The document 14 Application for Clerk's Order to Ext
                               Answer/Proposed Order submitted by NATIONSTAR MORTGAGE LLC OF
                               DELAWARE has been GRANTED. The answer due date has been set for 10/6/2017.
                               (mps) (Entered: 09/14/2017)
  09/15/2017             15 CERTIFICATE OF SERVICE by EDWARD LEO, CLIFFORD J MARCHION, DONNA
                            MARCHION (HEALY, CHRISTOPHER) (Entered: 09/15/2017)
  09/19/2017             16 MOTION for Leave to Appear Pro Hac Vice of Adam M. Moskowitz, Esq. by EDWARD
                            LEO, CLIFFORD J MARCHION, DONNA MARCHION. (Attachments: # 1
                            Certification of Adam M. Moskowitz, Esq. in support of PHV, # 2 Certification of
                            Christopher B. Healy, Esq. in support of PHV, # 3 Text of Proposed Order granting PHV
                            to Adam M. Moskowitz, Esq.)(HEALY, CHRISTOPHER) (Entered: 09/19/2017)
  09/19/2017             17 MOTION for Leave to Appear Pro Hac Vice of Robert J. Neary, Esq. by EDWARD LEO,
                            CLIFFORD J MARCHION, DONNA MARCHION. (Attachments: # 1 Certification of
                            Robert J. Neary, Esq. in support of PHV, # 2 Certification of Christopher B. Healy, Esq.
                            in support of PHV admission of Robert J. Neary, Esq., # 3 Text of Proposed Order
                            Granting PHV admission to Robert J. Neary, Esq.)(HEALY, CHRISTOPHER) (Entered:
                            09/19/2017)
  09/19/2017             18 MOTION for Leave to Appear Pro Hac Vice of Rachel Sullivan, Esq. by All Plaintiffs.
                            (Attachments: # 1 Certification of Rachel Sullivan, Esq. in support of PHV, # 2
                            Certification of Christopher B. Healy, Esq. in support of PHV admission of Rachel
                            Sullivan, Esq., # 3 Text of Proposed Order granting PHV of Rachel Sullivan, Esq.)
                            (HEALY, CHRISTOPHER) (Entered: 09/19/2017)
  09/20/2017                   Set Deadlines as to 18 MOTION for Leave to Appear Pro Hac Vice of Rachel Sullivan,
                               Esq., 16 MOTION for Leave to Appear Pro Hac Vice of Adam M. Moskowitz, Esq., 17
                               MOTION for Leave to Appear Pro Hac Vice of Robert J. Neary, Esq.. Motion set for
                               10/16/2017 before Magistrate Judge Douglas E. Arpert. Unless otherwise directed by the
                               Court, this motion will be decided on the papers and no appearances are required. Note
                               that this is an automatically generated message from the Clerk`s Office and does not
                               supersede any previous or subsequent orders from the Court. (mps) (Entered: 09/20/2017)
  09/22/2017             19 Application and Proposed Order for Clerk's Order to extend time to answer as to the
                            Complaint.. (MINTZ, ROBERT) (Entered: 09/22/2017)
  09/22/2017             20 MOTION for Leave to Appear Pro Hac Vice of Howard M. Bushman, Esq. by All
                            Plaintiffs. (Attachments: # 1 Certification of Howard M. Bushman, Esq. in support of
                            PHV admission, # 2 Certification of Christopher B. Healy, Esq. in support of PHV
                            admission of Howard M. Bushman, # 3 Text of Proposed Order granting PHV admission
                            to Howard M. Bushman, Esq.)(HEALY, CHRISTOPHER) (Entered: 09/22/2017)

https://ecf.njd.uscourts.gov/cgi-bin/DktRpt.pl?626253618170538-L_1_0-1                                                      5/16
9/9/2019Case
           3:17-cv-05839-AET-DEA CM/ECF     LIVE - U.S.
                                       Document      139District Court for
                                                              Filed        the District ofPage
                                                                       09/12/19           New Jersey
                                                                                                26 of 36 PageID: 2265
  09/25/2017         Set Deadlines as to 20 MOTION for Leave to Appear Pro Hac Vice of Howard M.
                     Bushman, Esq.. Motion set for 10/16/2017 before Magistrate Judge Lois H. Goodman.
                     Unless otherwise directed by the Court, this motion will be decided on the papers and no
                     appearances are required. Note that this is an automatically generated message from the
                     Clerk`s Office and does not supersede any previous or subsequent orders from the Court.
                     (mps) (Entered: 09/25/2017)
  09/25/2017                   Clerk`s Text Order - The document 19 Application for Clerk's Order to Ext
                               Answer/Proposed Order submitted by WILLIS OF OHIO, INC. has been GRANTED.
                               The answer due date has been set for 10/6/2017. (mps) (Entered: 09/25/2017)
  09/28/2017             21 NOTICE of Appearance by ROBERT A. MINTZ on behalf of WILLIS OF OHIO, INC.
                            (MINTZ, ROBERT) (Entered: 09/28/2017)
  09/28/2017             22 NOTICE of Appearance by GREGORY JOSEPH HINDY on behalf of WILLIS OF
                            OHIO, INC. (HINDY, GREGORY) (Entered: 09/28/2017)
  09/28/2017             23 NOTICE of Appearance by EDWARD J. FANNING, JR on behalf of WILLIS OF OHIO,
                            INC. (FANNING, EDWARD) (Entered: 09/28/2017)
  09/28/2017             24 STIPULATION re 1 Complaint, Stipulation and Consent Order Extending Time to
                            Answer or Otherwise Move to and including October 23, 2017 by WILLIS OF OHIO,
                            INC.. (HINDY, GREGORY) (Entered: 09/28/2017)
  09/29/2017             25 STIPULATION AND ORDER that the time for Defendant Willis of Ohio's time to
                            answer, move, or otherwise respond to Complaint is extended to 10/23/2017. Signed by
                            Magistrate Judge Douglas E. Arpert on 9/29/2017. (km) (Entered: 09/29/2017)
  10/02/2017             26 NOTICE of Appearance by JOSEPH F FALGIANI on behalf of GREAT AMERICAN
                            ASSURANCE COMPANY (FALGIANI, JOSEPH) (Entered: 10/02/2017)
  10/02/2017             27 MOTION for Leave to Appear Pro Hac Vice by GREAT AMERICAN ASSURANCE
                            COMPANY. (Attachments: # 1 Certification Towey Cert in Support, # 2 Certification
                            Gebhard Cert in Support, # 3 Certification Potente Cert in Support, # 4 Certification
                            Celebreze Cert in Support, # 5 Text of Proposed Order Form of Order for Gebhard, # 6
                            Text of Proposed Order Form of Order for Potente, # 7 Text of Proposed Order Form of
                            Order for Celebrezze)(FALGIANI, JOSEPH) (Entered: 10/02/2017)
  10/03/2017                   Set Deadlines as to 27 MOTION for Leave to Appear Pro Hac Vice . Motion set for
                               11/6/2017 before Magistrate Judge Douglas E. Arpert. Unless otherwise directed by the
                               Court, this motion will be decided on the papers and no appearances are required. Note
                               that this is an automatically generated message from the Clerk`s Office and does not
                               supersede any previous or subsequent orders from the Court. (mps) (Entered: 10/03/2017)
  10/03/2017                   CLERK'S QUALITY CONTROL MESSAGE - The Certifications of Robert S. Gebhard,
                               Alexander E. Potente, and Bruce D. Celebrezze submitted with the 27 Motion for Pro hac
                               by Joseph Falgiani on 10/2/2017 contains improper signatures. Only Registered Users are
                               permitted to sign electronically filed documents with an s/. PLEASE RESUBMIT THE
                               DOCUMENT CERTIFICATIONS ONLY with a proper SCANNED SIGNATURE.
                               These submissions will remain on the docket unless otherwise ordered by the court.
                               (mps) (Entered: 10/03/2017)
  10/03/2017                   CLERK'S QUALITY CONTROL MESSAGE - The 26 Notice of Appearance submitted
                               by Joseph Falgiani on 10/2/2017 is not filled out. PLEASE RESUBMIT THE
                               DOCUMENT. (mps) (Entered: 10/03/2017)
  10/04/2017             28 NOTICE of Appearance by JOSEPH F FALGIANI on behalf of GREAT AMERICAN
                            ASSURANCE COMPANY (FALGIANI, JOSEPH) (Entered: 10/04/2017)

https://ecf.njd.uscourts.gov/cgi-bin/DktRpt.pl?626253618170538-L_1_0-1                                              6/16
9/9/2019Case
           3:17-cv-05839-AET-DEA CM/ECF LIVE - U.S.
                                  Document       139District Court for
                                                          Filed        the District ofPage
                                                                   09/12/19           New Jersey
                                                                                            27 of 36 PageID: 2266
  10/04/2017     29 STIPULATION re 1 Complaint, to Extend Time to Answer or Otherwise Move by
                     NATIONSTAR MORTGAGE LLC OF DELAWARE. (EYET, MATTHEW) (Entered:
                     10/04/2017)
  10/04/2017             30 Certification on behalf of GREAT AMERICAN ASSURANCE COMPANY Re 27
                            Motion for Leave to Appear Pro Hac Vice,. (FALGIANI, JOSEPH) (Entered:
                            10/04/2017)
  10/04/2017             31 Certification on behalf of GREAT AMERICAN ASSURANCE COMPANY Re 18
                            Motion for Leave to Appear Pro Hac Vice,. (FALGIANI, JOSEPH) (Entered:
                            10/04/2017)
  10/04/2017             32 Certification on behalf of GREAT AMERICAN ASSURANCE COMPANY Re 27
                            Motion for Leave to Appear Pro Hac Vice,. (FALGIANI, JOSEPH) (Entered:
                            10/04/2017)
  10/05/2017             33 ORDER granting 16 , 17 and 18 Motions for Leave to Appear Pro Hac Vice as to Adam
                            M. Moskowitz, Esq., Robert J. Neary, Esq., and Rachel Sullivan, Esq. Signed by
                            Magistrate Judge Douglas E. Arpert on 10/5/2017. (mps) (Entered: 10/06/2017)
  10/06/2017             34 ORDER granting 20 Motion for Leave to Appear Pro Hac Vice as to Howard M.
                            Bushman, Esq.. Signed by Magistrate Judge Douglas E. Arpert on 10/5/2017. (mps)
                            (Entered: 10/06/2017)
  10/16/2017                   Pro Hac Vice fee of $600 received as to Adam M. Moskowitz, Esq., Robert J. Neary,
                               Esq., and Rachel Sullivan, Esq., and Howard M. Bushman, Esq., receipt number
                               TRE085089 (mps) (Entered: 10/16/2017)
  10/17/2017             35 AMENDED DOCUMENT by EDWARD LEO, CLIFFORD J MARCHION, DONNA
                            MARCHION. Amended Certification of Adam M. Moskowitz, Esq. in support of PHV
                            admission. (HEALY, CHRISTOPHER) (Entered: 10/17/2017)
  10/17/2017             36 AMENDED DOCUMENT by EDWARD LEO, CLIFFORD J MARCHION, DONNA
                            MARCHION. Amended Certification of Rachel Sullivan, Esq. in support of PHV
                            admission. (HEALY, CHRISTOPHER) (Entered: 10/17/2017)
  10/17/2017             37 AMENDED DOCUMENT by EDWARD LEO, CLIFFORD J MARCHION, DONNA
                            MARCHION. Amended Certification of Robert J. Neary, Esq. in support of PHV
                            admission. (HEALY, CHRISTOPHER) (Entered: 10/17/2017)
  10/18/2017             38 APPLICATION/PETITION for by GREAT AMERICAN ASSURANCE COMPANY.
                            (FALGIANI, JOSEPH) (Entered: 10/18/2017)
  10/19/2017             39 STIPULATION AND CONSENT ORDER that Defendants shall have until 11/20/2017
                            to answer or respond to the complaint. Signed by Magistrate Judge Douglas E. Arpert on
                            10/19/2017. (mps) (Entered: 10/19/2017)
  11/03/2017             40 ORDER granting leave to appear pro hac vice as to Robert S. Gebhard. Signed by
                            Magistrate Judge Douglas E. Arpert on 11/3/2017. (mps) (Entered: 11/03/2017)
  11/03/2017             41 ORDER granting leave to appear pro hac vice as to Bruce Celebrezze. Signed by
                            Magistrate Judge Douglas E. Arpert on 11/3/2017. (mps) (Entered: 11/03/2017)
  11/03/2017             42 ORDER granting leave to appear pro hac vice as to Alexander Potente. Signed by
                            Magistrate Judge Douglas E. Arpert on 11/3/2017. (mps) (Entered: 11/03/2017)
  11/07/2017             43 Notice of Request by Pro Hac Vice Adam M. Moskowitz, Esq. to receive Notices of
                            Electronic Filings. (HEALY, CHRISTOPHER) (Entered: 11/07/2017)
  11/07/2017             44 Notice of Request by Pro Hac Vice Howard Bushman, Esq. to receive Notices of
https://ecf.njd.uscourts.gov/cgi-bin/DktRpt.pl?626253618170538-L_1_0-1                                              7/16
9/9/2019Case    3:17-cv-05839-AET-DEA CM/ECF     LIVE - U.S.
                                            Document      139District Court for
                                                                   Filed        the District ofPage
                                                                            09/12/19           New Jersey
                                                                                                     28 of 36 PageID: 2267
                          Electronic Filings. (HEALY, CHRISTOPHER) (Entered: 11/07/2017)
  11/07/2017             45 Notice of Request by Pro Hac Vice Robert Neary, Esq. to receive Notices of Electronic
                            Filings. (HEALY, CHRISTOPHER) (Entered: 11/07/2017)
  11/07/2017             46 Notice of Request by Pro Hac Vice Rachel Sullivan, Esq. to receive Notices of Electronic
                            Filings. (HEALY, CHRISTOPHER) (Entered: 11/07/2017)
  11/07/2017                   Pro Hac Vice counsel, ADAM M. MOSKOWITZ, HOWARD M. BUSHMAN, ROBERT
                               J. NEARY and RACHEL SULLIVAN, has been added to receive Notices of Electronic
                               Filing. Pursuant to L.Civ.R. 101.1, only local counsel are entitled to sign and file papers,
                               enter appearances and receive payments on judgments, decrees or orders. (mps) (Entered:
                               11/07/2017)
  11/14/2017             47 NOTICE of Appearance by JOSEPH F FALGIANI on behalf of GREAT AMERICAN
                            ASSURANCE COMPANY (FALGIANI, JOSEPH) (Entered: 11/14/2017)
  11/17/2017             48 STIPULATION FOR EXCHANGE OF DOCUMENTS, FURTHER EXTENSION TO
                            RESPOND TO COMPLAINT AND OTHER RELIEF by GREAT AMERICAN
                            ASSURANCE COMPANY. (TOWEY, ROBERT) (Entered: 11/17/2017)
  11/17/2017                   Pro Hac Vice fee of $450 received as to Robert S. Gebhard, Esq., Bruce Celebrezze, Esq.
                               and Alexander Potente, Esq., receipt number TRE086209 (mps) (Entered: 11/20/2017)
  11/20/2017             49 STIPULATION AND ORDER for the exchange of documents, further extension to
                            respond to complaint and other relief. Signed by Magistrate Judge Douglas E. Arpert on
                            11/20/2017. (mmh) (Entered: 11/20/2017)
  11/20/2017             50 APPLICATION/PETITION for by GREAT AMERICAN ASSURANCE COMPANY.
                            (FALGIANI, JOSEPH) (Entered: 11/20/2017)
  11/21/2017                   CLERK'S QUALITY CONTROL MESSAGE - The 50 Notice for Pro Hac Vice Counsel
                               to receive electronic notification filed by Joseph Falgiani on 11/20/2017 was submitted
                               incorrectly as an Application/Petition. PLEASE RESUBMIT USING the event Notice of
                               Pro Hac Vice to Receive NEF found under Other Filings, Notices. This submission will
                               remain on the docket unless otherwise ordered by the court. (mps) (Entered: 11/21/2017)
  11/21/2017             51 Notice of Request by Pro Hac Vice bruce celebrezze to receive Notices of Electronic
                            Filings. (FALGIANI, JOSEPH) (Entered: 11/21/2017)
  11/21/2017             52 Notice of Request by Pro Hac Vice Robert Gebhard to receive Notices of Electronic
                            Filings. (FALGIANI, JOSEPH) (Entered: 11/21/2017)
  11/21/2017             53 Notice of Request by Pro Hac Vice Alexander Potente to receive Notices of Electronic
                            Filings. (FALGIANI, JOSEPH) (Entered: 11/21/2017)
  11/21/2017                   Pro Hac Vice counsel, BRUCE CELEBREZZE, ROBERT GEBHARD and
                               ALEXANDER POTENTE, has been added to receive Notices of Electronic Filing.
                               Pursuant to L.Civ.R. 101.1, only local counsel are entitled to sign and file papers, enter
                               appearances and receive payments on judgments, decrees or orders. (mps) (Entered:
                               11/21/2017)
  11/30/2017             54 MOTION for Leave to Appear Pro Hac Vice of Erik Kemp, Esq. by NATIONSTAR
                            MORTGAGE LLC OF DELAWARE. (Attachments: # 1 Certification of Erik Kemp, Esq.
                            in Support of Admission Pro Hac Vice, # 2 Certification of Matthew T. Eyet, Esq. in
                            Support of Pro Hac Vice Admission of Erik Kemp, Esq., # 3 Certificate of Service, # 4
                            Text of Proposed Order)(EYET, MATTHEW) (Entered: 11/30/2017)
  12/01/2017                   Set Deadlines as to 54 MOTION for Leave to Appear Pro Hac Vice of Erik Kemp, Esq..
                               Motion set for 1/2/2018 before Magistrate Judge Douglas E. Arpert. Unless otherwise
https://ecf.njd.uscourts.gov/cgi-bin/DktRpt.pl?626253618170538-L_1_0-1                                                       8/16
9/9/2019Case    3:17-cv-05839-AET-DEA CM/ECF       LIVE - U.S.
                                            Document        139District Court for
                                                                     Filed        the District ofPage
                                                                              09/12/19           New Jersey
                                                                                                       29 of 36 PageID: 2268
                          directed by the Court, this motion will be decided on the papers and no appearances are
                          required. Note that this is an automatically generated message from the Clerk`s Office
                          and does not supersede any previous or subsequent orders from the Court. (mps)
                          (Entered: 12/01/2017)
  01/05/2018             55 ORDER granting 54 Motion for Leave to Appear Pro Hac Vice as to Erik Kemp, Esq.
                            Signed by Magistrate Judge Douglas E. Arpert on 1/5/2018. (mps) (Entered: 01/05/2018)
  01/09/2018             56 Substitution of Attorney - Attorney JOSEPH F FALGIANI terminated. Attorney KEVIN
                            M. HAAS for GREAT AMERICAN ASSURANCE COMPANY added.. (HAAS,
                            KEVIN) (Entered: 01/09/2018)
  01/12/2018                   Pro Hac Vice fee of $150 received as to Erik Kemp, Esq., receipt number TRE087837
                               (mps) (Entered: 01/12/2018)
  01/19/2018             57 Letter from Christopher B. Healy, Esq.. (HEALY, CHRISTOPHER) (Entered:
                            01/19/2018)
  01/19/2018             58 AMENDED COMPLAINT against GREAT AMERICAN ASSURANCE COMPANY,
                            NATIONSTAR MORTGAGE LLC OF DELAWARE, WILLIS OF OHIO, INC.,
                            CHAMPION MORTGAGE COMPANY, filed by DONNA MARCHION, CLIFFORD J
                            MARCHION, EDWARD LEO.(HEALY, CHRISTOPHER) (Entered: 01/19/2018)
  01/22/2018             59 Notice of Request by Pro Hac Vice Erik Kemp, Esq. to receive Notices of Electronic
                            Filings. (EYET, MATTHEW) (Entered: 01/22/2018)
  01/22/2018                   Pro Hac Vice counsel, ERIK KEMP, has been added to receive Notices of Electronic
                               Filing. Pursuant to L.Civ.R. 101.1, only local counsel are entitled to sign and file papers,
                               enter appearances and receive payments on judgments, decrees or orders. (mps) (Entered:
                               01/22/2018)
  01/24/2018             60 Notice of Request by Pro Hac Vice Bruce D. Celebrezze to receive Notices of Electronic
                            Filings. ( Pro Hac Vice fee $ 150 receipt number 0312-8423048.) (HAAS, KEVIN)
                            (Entered: 01/24/2018)
  01/24/2018             61 Notice of Request by Pro Hac Vice Alexander E. Potente to receive Notices of Electronic
                            Filings. ( Pro Hac Vice fee $ 150 receipt number 0312-8423089.) (HAAS, KEVIN)
                            (Entered: 01/24/2018)
  01/24/2018                   Pro Hac Vice counsel, BRUCE D. CELEBREZZE and ALEXANDER POTENTE, has
                               been added to receive Notices of Electronic Filing. Pursuant to L.Civ.R. 101.1, only local
                               counsel are entitled to sign and file papers, enter appearances and receive payments on
                               judgments, decrees or orders. (mps) (Entered: 01/24/2018)
  01/25/2018             62 Substitution of Attorney -. (HEALY, CHRISTOPHER) (Entered: 01/25/2018)
  01/30/2018             63 Joint Discovery Plan by GREAT AMERICAN ASSURANCE COMPANY.
                            (Attachments: # 1 Certification Certification of Kevin M. Haas)(HAAS, KEVIN)
                            (Entered: 01/30/2018)
  02/01/2018             64 STIPULATION AND DISCOVERY CONFIDENTIALITY ORDER. Signed by
                            Magistrate Judge Douglas E. Arpert on 1/31/2018. (mps) (Entered: 02/01/2018)
  02/20/2018             65 MOTION to Dismiss Amended Complaint of Plaintiffs With Prejudice by NATIONSTAR
                            MORTGAGE LLC OF DELAWARE. Responses due by 3/5/2018 (Attachments: # 1
                            Brief, # 2 Text of Proposed Order, # 3 Certificate of Service)(EYET, MATTHEW)
                            (Entered: 02/20/2018)
  02/20/2018                   Set Deadlines as to 65 MOTION to Dismiss Amended Complaint of Plaintiffs With
                               Prejudice. Motion set for 3/19/2018 before Judge Brian R. Martinotti. Unless otherwise
https://ecf.njd.uscourts.gov/cgi-bin/DktRpt.pl?626253618170538-L_1_0-1                                                         9/16
9/9/2019Case    3:17-cv-05839-AET-DEA CM/ECF       LIVE - U.S.
                                            Document        139District Court for
                                                                     Filed        the District ofPage
                                                                              09/12/19           New Jersey
                                                                                                       30 of 36 PageID: 2269
                          directed by the Court, this motion will be decided on the papers and no appearances are
                          required. Note that this is an automatically generated message from the Clerk`s Office
                          and does not supersede any previous or subsequent orders from the Court. (mps)
                          (Entered: 02/20/2018)
  02/20/2018             66 NOTICE of Appearance by SCOTT M. WEINGART on behalf of WILLIS OF OHIO,
                            INC. (WEINGART, SCOTT) (Entered: 02/20/2018)
  02/20/2018             67 Corporate Disclosure Statement by WILLIS OF OHIO, INC. identifying Willis of
                            Michigan, Inc. as Corporate Parent.. (MINTZ, ROBERT) (Entered: 02/20/2018)
  02/20/2018             68 MOTION to Dismiss Amended Complaint of Plaintiffs by GREAT AMERICAN
                            ASSURANCE COMPANY. Responses due by 3/5/2018 (Attachments: # 1 Brief, # 2
                            Declaration of Patrick Sinnard, # 3 Supplement Request for Judicial Notice, # 4 Text of
                            Proposed Order, # 5 Certificate of Service)(HAAS, KEVIN) (Entered: 02/20/2018)
  02/20/2018             69 MOTION to Dismiss First Amended Complaint by WILLIS OF OHIO, INC.. Responses
                            due by 3/5/2018 (Attachments: # 1 Brief in Support of Motion to Dismiss, # 2 Text of
                            Proposed Order, # 3 Certification of Robert A Mintz, # 4 Exhibit 1, # 5 Exhibit 2, # 6
                            Exhibit 3, # 7 Exhibit 4, # 8 Exhibit 5, # 9 Exhibit 6, # 10 Exhibit 7, # 11 Exhibit 8, # 12
                            Exhibit 9, # 13 Exhibit 10, # 14 Exhibit 11, # 15 Exhibit 12, # 16 Exhibit 13, # 17 Exhibit
                            14, # 18 Certificate of Service)(MINTZ, ROBERT) (Entered: 02/20/2018)
  02/21/2018                   Set Deadlines as to 69 MOTION to Dismiss First Amended Complaint, 68 MOTION to
                               Dismiss Amended Complaint of Plaintiffs. Motion set for 3/19/2018 before Judge Brian
                               R. Martinotti. Unless otherwise directed by the Court, this motion will be decided on the
                               papers and no appearances are required. Note that this is an automatically generated
                               message from the Clerk`s Office and does not supersede any previous or subsequent
                               orders from the Court. (mps) (Entered: 02/21/2018)
  02/28/2018             70 Rule 7.1(d)(5) Letter for an automatic extension of the return date of a dispositive motion
                            re 68 MOTION to Dismiss Amended Complaint of Plaintiffs, 65 MOTION to Dismiss
                            Amended Complaint of Plaintiffs With Prejudice, 69 MOTION to Dismiss First Amended
                            Complaint . (HEALY, CHRISTOPHER) (Entered: 02/28/2018)
  03/01/2018                   Reset Deadlines as to 69 MOTION to Dismiss First Amended Complaint, 68 MOTION to
                               Dismiss Amended Complaint of Plaintiffs, 65 MOTION to Dismiss Amended Complaint
                               of Plaintiffs With Prejudice. Motion reset for 4/2/2018 before Judge Brian R. Martinotti.
                               Unless otherwise directed by the Court, this motion will be decided on the papers and no
                               appearances are required. Note that this is an automatically generated message from the
                               Clerk`s Office and does not supersede any previous or subsequent orders from the Court.
                               (mps) (Entered: 03/01/2018)
  03/06/2018             71 STIPULATION and Proposed Order Regarding Briefing Schedule for Motions to
                            Dismiss by GREAT AMERICAN ASSURANCE COMPANY. (HAAS, KEVIN)
                            (Entered: 03/06/2018)
  03/22/2018             72 STIPULATION AND ORDER that Plaintiff's opposition to Defendants' motions to
                            dismiss shall be due on 4/9/2018. Defendants' reply briefs shall be due on 5/14/2018. The
                            motion return date shall be 5/21/2018. Signed by Judge Brian R. Martinotti on 3/16/2018.
                            (mps) (Entered: 03/22/2018)
  03/27/2018             73 Substitution of Attorney - Attorney CHRISTOPHER BRENDAN HEALY terminated.
                            Attorney KYLE R. TOGNAN for EDWARD LEO,KYLE R. TOGNAN for CLIFFORD J
                            MARCHION,KYLE R. TOGNAN for DONNA MARCHION added.. (HEALY,
                            CHRISTOPHER) (Entered: 03/27/2018)
  04/06/2018             74 Letter from Kyle R. Tognan. (TOGNAN, KYLE) (Entered: 04/06/2018)
https://ecf.njd.uscourts.gov/cgi-bin/DktRpt.pl?626253618170538-L_1_0-1                                                         10/16
9/9/2019Case
           3:17-cv-05839-AET-DEA CM/ECF     LIVE - U.S.
                                       Document      139District Court for
                                                              Filed        the District ofPage
                                                                       09/12/19           New Jersey
                                                                                                31 of 36 PageID: 2270
  04/09/2018     75 LETTER ORDER that Plaintiffs are granted leave to file a consolidated response to the
                     65 , 68 , and 69 Motions to Dismiss. Signed by Judge Brian R. Martinotti on 4/9/2018.
                     (mps) (Entered: 04/09/2018)
  04/09/2018             76 BRIEF in Opposition filed by All Plaintiffs re 68 MOTION to Dismiss Amended
                            Complaint of Plaintiffs, 65 MOTION to Dismiss Amended Complaint of Plaintiffs With
                            Prejudice, 69 MOTION to Dismiss First Amended Complaint (TOGNAN, KYLE)
                            (Entered: 04/09/2018)
  04/27/2018             77 ORDER that Mr. Gebhard is granted leave to withdraw as pro hac vice counsel for Great
                            American Company. Signed by Magistrate Judge Douglas E. Arpert on 4/26/2018. (mps)
                            (Entered: 04/27/2018)
  05/09/2018             78 MOTION for Leave to Appear Pro Hac Vice of Lance A. Harke by All Plaintiffs.
                            (TOGNAN, KYLE) (Entered: 05/09/2018)
  05/09/2018                   Set Deadlines as to 78 MOTION for Leave to Appear Pro Hac Vice of Lance A. Harke.
                               Motion set for 6/4/2018 before Magistrate Judge Douglas E. Arpert. Unless otherwise
                               directed by the Court, this motion will be decided on the papers and no appearances are
                               required. Note that this is an automatically generated message from the Clerk`s Office
                               and does not supersede any previous or subsequent orders from the Court. (mps)
                               (Entered: 05/09/2018)
  05/10/2018             79 RESPONSE to Motion filed by GREAT AMERICAN ASSURANCE COMPANY re 78
                            MOTION for Leave to Appear Pro Hac Vice of Lance A. Harke Non-Opposition (HAAS,
                            KEVIN) (Entered: 05/10/2018)
  05/10/2018             80 MOTION for Leave to Appear Pro Hac Vice of Joseph M. Kaye by All Plaintiffs.
                            (TOGNAN, KYLE) (Entered: 05/10/2018)
  05/11/2018                   Set Deadlines as to 80 MOTION for Leave to Appear Pro Hac Vice of Joseph M. Kaye.
                               Motion set for 6/4/2018 before Magistrate Judge Douglas E. Arpert. Unless otherwise
                               directed by the Court, this motion will be decided on the papers and no appearances are
                               required. Note that this is an automatically generated message from the Clerk`s Office
                               and does not supersede any previous or subsequent orders from the Court. (mps)
                               (Entered: 05/11/2018)
  05/11/2018             81 MOTION for Leave to File Excess Pages for Reply Brief due May 14, 2018 by
                            NATIONSTAR MORTGAGE LLC OF DELAWARE. (Attachments: # 1 Text of
                            Proposed Order, # 2 Certificate of Service)(EYET, MATTHEW) (Entered: 05/11/2018)
  05/14/2018                   Set Deadlines as to 81 MOTION for Leave to File Excess Pages for Reply Brief due May
                               14, 2018. Motion set for 6/4/2018 before Magistrate Judge Douglas E. Arpert. Unless
                               otherwise directed by the Court, this motion will be decided on the papers and no
                               appearances are required. Note that this is an automatically generated message from the
                               Clerk`s Office and does not supersede any previous or subsequent orders from the Court.
                               (mps) (Entered: 05/14/2018)
  05/14/2018             82 BRIEF in Support filed by WILLIS OF OHIO, INC. re 69 MOTION to Dismiss First
                            Amended Complaint (Attachments: # 1 Certification)(MINTZ, ROBERT) (Entered:
                            05/14/2018)
  05/14/2018             83 REPLY BRIEF to Opposition to Motion filed by GREAT AMERICAN ASSURANCE
                            COMPANY re 68 MOTION to Dismiss Amended Complaint of Plaintiffs (HAAS,
                            KEVIN) (Entered: 05/14/2018)
  05/14/2018             84 RESPONSE in Support filed by GREAT AMERICAN ASSURANCE COMPANY re 68
                            MOTION to Dismiss Amended Complaint of Plaintiffs (AS AMENDED) (HAAS,
                            KEVIN) (Entered: 05/14/2018)
https://ecf.njd.uscourts.gov/cgi-bin/DktRpt.pl?626253618170538-L_1_0-1                                                   11/16
9/9/2019Case    3:17-cv-05839-AET-DEA CM/ECF LIVE - U.S.
                                       Document       139District Court for
                                                               Filed        the District ofPage
                                                                        09/12/19           New Jersey
                                                                                                 32 of 36 PageID: 2271
  05/14/2018             85 REPLY to Response to Motion filed by CHAMPION MORTGAGE COMPANY,
                            NATIONSTAR MORTGAGE LLC OF DELAWARE re 65 MOTION to Dismiss
                            Amended Complaint of Plaintiffs With Prejudice (EYET, MATTHEW) (Entered:
                            05/14/2018)
  05/16/2018             86 ORDER granting 81 Motion for Leave to File Excess Pages. Nationstar is permitted to
                            file excess pages in its reply brief for Nationstar's pending Motion to Dismiss. Accepted
                            as filed on 5/14/2018. Signed by Judge Brian R. Martinotti on 5/16/2018. (mps) (Entered:
                            05/16/2018)
  05/30/2018                   ATTENTION COUNSEL: In-Person Status Conference set for 8/29/2018 at 10:00 AM in
                               Trenton - Courtroom 1 before Judge Brian R. Martinotti. Lead counsel must be present
                               and clients may be available by telephone. Please confirm receipt of court notice by letter
                               (e-file) not later than 5/31/2018. (DS) (Entered: 05/30/2018)
  05/31/2018             87 Letter from Matthew T. Eyet, Esq.. (EYET, MATTHEW) (Entered: 05/31/2018)
  05/31/2018             88 Letter from Clyde & Co US LLP. (HAAS, KEVIN) (Entered: 05/31/2018)
  05/31/2018             89 Letter from Robert A. Mintz, Esq., counsel for Defendant Willis of Ohio. (MINTZ,
                            ROBERT) (Entered: 05/31/2018)
  06/01/2018             90 ORDER granting 78 Motion for Leave to Appear Pro Hac Vice as to Lance A. Harke,
                            Esq. Signed by Magistrate Judge Douglas E. Arpert on 5/30/2018. (mps) (Entered:
                            06/01/2018)
  06/01/2018             91 ORDER granting 80 Motion for Leave to Appear Pro Hac Vice as to Joseph M. Kaye,
                            Esq. Signed by Magistrate Judge Douglas E. Arpert on 5/30/2018. (mps) (Entered:
                            06/01/2018)
  06/01/2018             92 TEXT ORDER administratively terminating 65 Motion to Dismiss; 68 Motion to
                            Dismiss; and 69 Motion to Dismiss pending scheduled status conference set for
                            8/29/2018. Signed by Judge Brian R. Martinotti on 6/1/2018. (DS) (Entered: 06/01/2018)
  08/28/2018             93 TEXT ORDER - Each party to this action shall submit, via email to
                            Chambers_of_Judge_Brian_Martinotti@njd.uscourts.gov, a one-page, single-spaced
                            confidential position paper/status report setting forth their position and the status of any
                            settlement negotiations by no later than 4:00 p.m. today, August 28, in preparation for
                            tomorrow's in-person status conference. So Ordered by Judge Brian R. Martinotti on
                            8/28/18. (Fiore, J) (Entered: 08/28/2018)
  08/29/2018             94 Minute Entry for proceedings held before Judge Brian R. Martinotti: Case
                            Management/Status Conference held on 8/29/2018. Conference continued to 11/28/2018
                            at 12:00 PM in Trenton - Courtroom 1 before Judge Brian R. Martinotti. Ordered parties
                            to participate in mediation. Further ordered case stayed for an additional 90 days. (Court
                            Reporter: Megan McKay-Soule.) (DS) (Entered: 08/29/2018)
  11/15/2018                   CLERK'S NOTICE: Case management conference set for 11/28/2018 at 12pm will
                               remain in effect to the following docket numbers only: 17-6675 & 17-5839. (DS)
                               (Entered: 11/15/2018)
  11/21/2018             95 Letter from Matthew T. Eyet, Esq.. (EYET, MATTHEW) (Entered: 11/21/2018)
  11/23/2018             96 TEXT ORDER re 95 Letter request for pro hac vice counsel to be available by telephone
                            is Granted. So Ordered by Judge Brian R. Martinotti on 11/21/2018. (DS) (Entered:
                            11/23/2018)
  11/28/2018             97 Minute Entry for proceedings held before Judge Brian R. Martinotti: Settlement
                            Conference held on 11/28/2018. Parties directed to meet and confer then report back to
https://ecf.njd.uscourts.gov/cgi-bin/DktRpt.pl?626253618170538-L_1_0-1                                                     12/16
9/9/2019Case    3:17-cv-05839-AET-DEA CM/ECF      LIVE - U.S.
                                            Document       139District Court for
                                                                    Filed        the District ofPage
                                                                             09/12/19           New Jersey
                                                                                                      33 of 36 PageID: 2272
                          the court with case status not later than 12/4/2018. Ordered telephone conference set for
                          12/4/2018 at 10:30 AM before Judge Brian R. Martinotti; plaintiff to initiate call then
                          contact chambers with all parties present. (Court Reporter: Not on the record.) (DS)
                          (Entered: 11/29/2018)
  12/04/2018             98 Minute Entry for proceedings held before Judge Brian R. Martinotti: Telephone
                            Conference held on 12/4/2018. Ordered case administratively terminated without
                            prejudice; order to follow. (Court Reporter: Not on the record.) (DS) (Entered:
                            12/04/2018)
  12/04/2018             99 ORDER Administratively Terminating Action without prejudice. Signed by Judge Brian
                            R. Martinotti on 12/4/2018. (km) (Entered: 12/04/2018)
  01/09/2019           100 Letter from Adam Moskowitz. (Attachments: # 1 Exhibit Exhibit A to Letter, # 2 Exhibit
                           Exhibit B to Letter)(TOGNAN, KYLE) (Entered: 01/09/2019)
  01/10/2019                   Notice of Hearing: Telephone Conference set for 1/14/2019 at 10:00 a.m. before Judge
                               Brian R. Martinotti. Plaintiff to initiate call then contact chambers with parties present.
                               Please confirm receipt of court notice by letter (e-file) not later than 1/11/2019 by 12pm.
                               (DS) (Entered: 01/10/2019)
  01/11/2019           101 Letter from Robert A. Mintz. (MINTZ, ROBERT) (Entered: 01/11/2019)
  01/11/2019           102 Letter from Matthew T. Eyet, Esq. re Set/Reset Hearings,. (EYET, MATTHEW)
                           (Entered: 01/11/2019)
  01/11/2019           103 Letter from Adam Moskowitz. (TOGNAN, KYLE) (Entered: 01/11/2019)
  01/11/2019           104 Letter from Kevin Haas. (HAAS, KEVIN) (Entered: 01/11/2019)
  01/11/2019           105 Letter from Robert A. Mintz in Response to Mr. Moskowitz's Letter to the Court Dated
                           January 9, 2019. (MINTZ, ROBERT) (Entered: 01/11/2019)
  01/14/2019           106 TEXT ORDER - Parties shall meet and confer to resolve damages and scope of discovery
                           and shall report back to the Court in one week. In the interim, Defendants may file
                           revised motion to dismiss, which will be set for a regular motion date. So Ordered by
                           Judge Brian R. Martinotti on 1/14/19. (Fiore, J) (Entered: 01/14/2019)
  01/14/2019           107 Minute Entry for proceedings held before Judge Brian R. Martinotti: Telephone
                           Conference held on 1/14/2019. (Court Reporter: Not on the record.) (DS) (Entered:
                           01/15/2019)
  01/22/2019           108 Letter from Robert A. Mintz. (MINTZ, ROBERT) (Entered: 01/22/2019)
  01/23/2019           109 Letter from Adam Moskowitz. (TOGNAN, KYLE) (Entered: 01/23/2019)
  01/23/2019            110 CHAMBERS NOTE: Defendants will file their revised motions to dismiss in accordance
                            with the 106 Order; So Noted by Judge Brian R. Martinotti on 1/23/2019 (mps) (Entered:
                            01/23/2019)
  02/08/2019            111 MOTION to Dismiss with prejudice by NATIONSTAR MORTGAGE LLC OF
                            DELAWARE. Responses due by 2/19/2019 (Attachments: # 1 Brief, # 2 Text of Proposed
                            Order, # 3 Certificate of Service)(EYET, MATTHEW) (Entered: 02/08/2019)
  02/08/2019            112 Amended MOTION to Dismiss by GREAT AMERICAN ASSURANCE COMPANY.
                            (Attachments: # 1 Brief Revised Memo In Support of Motion to Dismiss, # 2 Declaration
                            Declaration of P. Sinnard, # 3 Exhibit Declaration Exhibit A, # 4 Exhibit Declaration
                            Exhibit B, # 5 Exhibit Declaration Exhibit C, # 6 Declaration Declaration Exhibit D, # 7
                            Text of Proposed Order Proposed Order, # 8 Supplement Request for Judicial Notice, # 9
                            Certificate of Service)(HAAS, KEVIN) (Entered: 02/08/2019)
https://ecf.njd.uscourts.gov/cgi-bin/DktRpt.pl?626253618170538-L_1_0-1                                                    13/16
9/9/2019Case
           3:17-cv-05839-AET-DEA CM/ECF      LIVE - U.S.
                                       Document       139District Court for
                                                               Filed        the District ofPage
                                                                        09/12/19           New Jersey
                                                                                                 34 of 36 PageID: 2273
  02/08/2019    113 MOTION to Dismiss Amended Complaint by WILLIS OF OHIO, INC.. Responses due
                     by 2/19/2019 (Attachments: # 1 Brief, # 2 Text of Proposed Order, # 3 Certification of
                     Robert Mintz, # 4 Exhibit 1, # 5 Exhibit 2, # 6 Exhibit 3, # 7 Exhibit 4, # 8 Exhibit 5, # 9
                     Exhibit 6, # 10 Exhibit 7, # 11 Exhibit 8, # 12 Exhibit 9, # 13 Exhibit 10, # 14 Exhibit 11,
                     # 15 Exhibit 12, # 16 Exhibit 13, # 17 Exhibit 14, # 18 Certificate of Service)(MINTZ,
                     ROBERT) (Entered: 02/08/2019)
  02/11/2019                   Set Deadlines as to 113 MOTION to Dismiss Amended Complaint, 112 Amended
                               MOTION to Dismiss , 111 MOTION to Dismiss with prejudice. Motions set for 3/4/2019
                               before Judge Brian R. Martinotti. Unless otherwise directed by the Court, these motions
                               will be decided on the papers and no appearances are required. Note that this is an
                               automatically generated message from the Clerk`s Office and does not supersede any
                               previous or subsequent orders from the Court. (mps) (Entered: 02/11/2019)
  02/19/2019            114 Letter from Kyle R. Tognan. (TOGNAN, KYLE) (Entered: 02/19/2019)
  02/19/2019            115 STIPULATION for Extension of Time and Briefing Schedule by EDWARD LEO,
                            CLIFFORD J MARCHION, DONNA MARCHION. (TOGNAN, KYLE) (Entered:
                            02/19/2019)
  02/19/2019            116 STIPULATION AND ORDER that Plaintiff's Opposition to Defendants' Motions to
                            Dismiss shall be due 3/11/2019. Defendants' reply briefs shall be due on 3/25/2019. The
                            Motion return date shall be 4/1/2019. Signed by Judge Brian R. Martinotti on 2/19/2019.
                            (mps) (Entered: 02/20/2019)
  02/20/2019                   Reset Deadlines as to 113 MOTION to Dismiss Amended Complaint, 112 Amended
                               MOTION to Dismiss , 111 MOTION to Dismiss with prejudice. Motions set for 4/1/2019
                               before Judge Brian R. Martinotti. Unless otherwise directed by the Court, these motions
                               will be decided on the papers and no appearances are required. Note that this is an
                               automatically generated message from the Clerk`s Office and does not supersede any
                               previous or subsequent orders from the Court. (mps) (Entered: 02/20/2019)
  03/11/2019            117 RESPONSE in Opposition filed by EDWARD LEO, CLIFFORD J MARCHION,
                            DONNA MARCHION re 112 Amended MOTION to Dismiss , 111 MOTION to Dismiss
                            with prejudice, 113 MOTION to Dismiss Amended Complaint (Attachments: # 1 Exhibit
                            A, # 2 Exhibit B)(TOGNAN, KYLE) (Entered: 03/11/2019)
  03/15/2019            118 Letter from Robert A. Mintz Requesting a Brief Extension to File Willis' Reply Brief.
                            (MINTZ, ROBERT) (Entered: 03/15/2019)
  03/15/2019            119 LETTER ORDER granting request for an extension until 3/28/2019 for Defendant Willis
                            of Ohio, Inc. to file their reply brief in further support of their 113 Motion to Dismiss.
                            Signed by Judge Brian R. Martinotti on 3/15/2019. (mps) (Entered: 03/15/2019)
  03/19/2019           120 TEXT ORDER REASSIGNING CASE. Case reassigned to Judge Freda L. Wolfson for
                           all further proceedings. Judge Brian R. Martinotti no longer assigned to case. So Ordered
                           by Chief Judge Jose L. Linares on 3/19/2019. (jjc, ) (Entered: 03/19/2019)
  03/22/2019           121 RESPONSE in Support filed by GREAT AMERICAN ASSURANCE COMPANY re 112
                           Amended MOTION to Dismiss REPLY IN SUPPORT OF GREAT AMERICAN
                           ASSURANCE COMPANY'S MOTION TO DISMISS (HAAS, KEVIN) (Entered:
                           03/22/2019)
  03/25/2019                   CLERK'S QUALITY CONTROL MESSAGE - BRUCE CELEBREZZE does not have a
                               correct e-mail address listed with the court and is not receiving his/her notices of
                               electronic filing in this case. Pursuant to local rule 10.1 and court procedures, counsel and
                               unrepresented parties are required to notify the court of any mailing or e-mail address
                               changes. The court has deleted the invalid e-mail address. Attorneys should review the
https://ecf.njd.uscourts.gov/cgi-bin/DktRpt.pl?626253618170538-L_1_0-1                                                   14/16
9/9/2019Case    3:17-cv-05839-AET-DEA CM/ECF       LIVE - U.S.
                                             Document       139District Court for
                                                                     Filed        the District ofPage
                                                                              09/12/19           New Jersey
                                                                                                       35 of 36 PageID: 2274
                          ECF link on our web site for information on maintaining your account and unrepresented
                          parties, or those attorneys without access to maintaining their account, should notice the
                          Clerk. (jml, ) (Entered: 03/25/2019)
  03/25/2019           122 REPLY BRIEF to Opposition to Motion filed by CHAMPION MORTGAGE
                           COMPANY re 111 MOTION to Dismiss with prejudice (EYET, MATTHEW) (Entered:
                           03/25/2019)
  03/28/2019           123 Letter from Robert A. Mintz on Behalf of Defendant Willis of Ohio, Inc.. (MINTZ,
                           ROBERT) (Entered: 03/28/2019)
  03/28/2019           124 BRIEF in Support filed by WILLIS OF OHIO, INC. re 113 MOTION to Dismiss
                           Amended Complaint (MINTZ, ROBERT) (Entered: 03/28/2019)
  03/29/2019           125 LETTER ORDER that Defendant may file a 20-page reply brief in 12 point Times New
                           Roman Font in further support of the motion to dismiss. Signed by Judge Freda L.
                           Wolfson on 3/29/2019. (mmh) (Entered: 03/29/2019)
  03/29/2019           126 Letter from Kyle Tognan. (TOGNAN, KYLE) (Entered: 03/29/2019)
  03/29/2019           127 Letter from Kyle R. Tognan, Esq.. (TOGNAN, KYLE) (Entered: 03/29/2019)
  03/29/2019           128 REPLY to Response to Motion filed by WILLIS OF OHIO, INC. re 113 MOTION to
                           Dismiss Amended Complaint (MINTZ, ROBERT) (Entered: 03/29/2019)
  04/03/2019           129 Letter from Robert A. Mintz to Hon. Freda L. Wolfson. (MINTZ, ROBERT) (Entered:
                           04/03/2019)
  04/04/2019           130 Letter from Kyle Tognan. (TOGNAN, KYLE) (Entered: 04/04/2019)
  04/22/2019           131 Letter from Robert A. Mintz. (Attachments: # 1 Exhibit)(MINTZ, ROBERT) (Entered:
                           04/22/2019)
  04/26/2019           132 Letter from Adam Moskowitz. (TOGNAN, KYLE) (Entered: 04/26/2019)
  06/25/2019           133 TEXT ORDER REASSIGNING CASE. Case reassigned to Judge Anne E. Thompson for
                           all further proceedings. Chief Judge Freda L. Wolfson no longer assigned to case. So
                           Ordered by Chief Judge Freda L. Wolfson on 6/25/2019. (jjc, ) (Entered: 06/25/2019)
  07/09/2019           134 Letter from Kyle R. Tognan. (Attachments: # 1 Exhibit A, # 2 Exhibit B)(TOGNAN,
                           KYLE) (Entered: 07/09/2019)
  07/11/2019                   Set/Reset Hearings: Telephonic Status Conference set for 7/16/2019 at 09:30 AM before
                               Judge Anne E. Thompson. Call in information will be provided to parties by the Court
                               prior to the call. (adi, ) (Entered: 07/11/2019)
  07/15/2019           135 Letter from Robert A. Mintz to Hon. Anne E. Thompson. (Attachments: # 1 Exhibit A, #
                           2 Exhibit B, # 3 Exhibit C)(MINTZ, ROBERT) (Entered: 07/15/2019)
  07/16/2019           136 Minute Entry for proceedings held before Judge Anne E. Thompson: Telephonic Status
                           Conference held on 7/16/2019. (Court Recorder K. McGONIGLE.) (adi, ) (Entered:
                           07/18/2019)
  08/15/2019           137 OPINION filed. Signed by Judge Anne E. Thompson on 8/15/2019. (jem) (Entered:
                           08/15/2019)
  08/15/2019           138 ORDER that the Motion to Dismiss brought by Defendant Nationstar Mortgage LLC of
                           Delaware 111 is GRANTED; the Amended Motion to Dismiss brought by Defendant
                           Great American Assurance Company 112 is GRANTED; the Motion to Dismiss
                           Amended Complaint brought by Defendant Willis of Ohio, Inc. 113 is GRANTED; the

https://ecf.njd.uscourts.gov/cgi-bin/DktRpt.pl?626253618170538-L_1_0-1                                                    15/16
9/9/2019Case    3:17-cv-05839-AET-DEA CM/ECF     LIVE - U.S.
                                            Document      139District Court for
                                                                   Filed        the District ofPage
                                                                            09/12/19           New Jersey
                                                                                                     36 of 36 PageID: 2275
                          Amended Complaint 58 is DISMISSED. Signed by Judge Anne E. Thompson on
                          8/15/2019. (jem) (Entered: 08/15/2019)
  08/15/2019                   ***Civil Case Terminated. (jem) (Entered: 08/20/2019)



                                                         PACER Service Center
                                                             Transaction Receipt
                                                                09/09/2019 11:34:39
                                    PACER                                             Client   Force Placed
                                                   moskowitzpacer:5453594:5757140
                                    Login:                                            Code:    Champion
                                                                                                3:17-cv-
                                                                                                05839-AET-
                                                                                                DEA Start
                                                                                      Search
                                    Description: Docket Report                                  date:
                                                                                      Criteria:
                                                                                                1/1/1970
                                                                                                End date:
                                                                                                9/9/2019
                                    Billable
                                                   13                                 Cost:    1.30
                                    Pages:




https://ecf.njd.uscourts.gov/cgi-bin/DktRpt.pl?626253618170538-L_1_0-1                                                       16/16
